Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the election filed 5/17/2022.  Applicant has elected Invention II (claims 2-20) with traverse.  The traversal is on the ground(s) that the search and examination can be made without serious burden.  This is not found persuasive because the Inventions require different keywords and/or field of search and the examination of both Inventions cannot be made without serious burden.  The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 2-20 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 2-20 are directed to the abstract idea of assigning goals based on profile and displaying action items, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 

Claims 1 and 13 recite in part, method/system for performing the steps of generating a profile of a user; based on the profile, assigning a goal, from among a plurality of goals, as a primary goal of the user; wherein the plurality of goals correspond, respectively, to a plurality of sets of action items from among a plurality of action items; assigning a first set of action items, from among the plurality of action items, to an action item list of the user wherein the first set of action items is the set of action items, from among the plurality of sets of action items, that corresponds to the primary goal and displaying the first set of action items, which is directed to abstract idea of Certain Methods of Organizing Human Activity (Fundamental Economic principles or practices & commercial or legal interactions *According to the Specification the goals are financial goals associated with credit card debt, student loans and maximizing user’s money and the action items are for achieving these financial goals) and Mental Processes (assigning action items that correspond to goal = evaluation).  As such, the description in claims 2 and 12 of assigning goals based on profile and displaying action items is an abstract idea.  Claims 3-11 and 13-20 are dependent on claims 2 and 12 and include all the limitations of claims 1 and 13.  Therefore, claims 3-11 and 13-20 recite the same abstract idea of “assigning goals based on profile and displaying action items”.  The limitations recited in the depending claims (For example, the presenting, obtaining, determining, assigning and setting steps) are further details of the abstract idea and not significantly more.  The concept described in claims 2-20 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 2-20 of assigning goals based on profile and displaying action items is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using “memory” and “processor” to perform the storing, generating and assigning steps and using “electric device” to perform the displaying steps.  The “memory”, “processor” and “electronic device” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no indication that there is any improvement to the firewall technology or to another other technology or technical field.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claims recite additional elements – using “memory” and “processor” to perform the storing, generating and assigning steps and using “electric device” to perform the displaying steps.  The “memory”, “processor” and “electronic device” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to store, generate, assign and display data does not impose any meaningful limit on the computer implementation of the abstract idea.  Various court decisions have identified similar elements as routine and conventional (For example, Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp)).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 2-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-7, 11, 15-17 recite the limitation “active/inactive goal(s)” which render the claims indefinite.  More specifically, it is unclear what are the criteria in determining whether a goal is “active” or “inactive”.  According to one non-limiting embodiment of the Specification, a highest-priority goal is the primary goal and all other assigned goals are “inactive”, see paragraph 0046 of the Specification; According to another non-limiting embodiment, a goal become “inactive” when the goal has been achieved, see at least paragraph 0048.  It is unclear whether the “inactive goal” recited in the claims is 1) any goal that is not the primary goal or 2) any goal that has been achieved or 3) any goal that is not displayed in the system or 4) other.  The claims are indefinite for having more than one meaning and/or interpretations.  This raises questions as to the intended metes and bounds of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 12-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivas (US 2016/0335404 A1) in view of KOCMOND (US 2011/0112985 A1).

As per Claims 2, 12

Srinivas (‘404) discloses

A computer system comprising: memory storing computer-executable instructions and a processor configured to execute the computer-executable instructions *claim 12 only*, see at least paragraph 0012 (processor includes a microcomputer; memory devices… software instructions)

generating a profile of a user, see at least Abstract of Srinivas (generate user profile data), paragraph 0013 (provide user profile data; completing user profile)

wherein the plurality of goals correspond, respectively, to a plurality of sets of action items from among a plurality of action items, see at least paragraph 0023 (goals… can be associated with tops or actions… for use in an action plan), paragraph 0016 (each action plan can include… actions), paragraph 0024 (actions can include a set of equivalent activities)

assigning a first set of action items, from among the plurality of action items, to an action item list of the user, see at least Fig 3 (present … action; add to action plan? [Wingdings font/0xE0] add), paragraph 0016 (each action plan can include… actions), paragraph 0024 (actions can include a set of equivalent activities), paragraph 0019 (allow a user to obtain specific action plan data of interest to the user)

wherein the first set of action items is the set of action items, from among the plurality of sets of action items, that corresponds to a goal, see at least paragraph 0023 (goals… can be associated with tops or actions… for use in an action plan), paragraph 0016 (each action plan can include… actions), paragraph 0024 (actions can include a set of equivalent activities)

causing an electronic device to display the first set of action items, see at least paragraph 0040 (action plans are displayed to a user), paragraph 0016 (each action plan can include… actions), paragraph 0024 (actions can include a set of equivalent activities), paragraph 0012 (processor; microcomputer; input-output devices; displays)

Srinivas (‘404) discloses assigning a goal, from among a plurality of goals, as a goal of the user wherein the first set of action items is the set of action items, from among the plurality of sets of action items, that corresponds to the goal, see at least paragraph 0023 (goals… can be associated with tops or actions… for use in an action plan), paragraph 0016 (each action plan can include… actions), paragraph 0024 (actions can include a set of equivalent activities), but fails to explicitly disclose based on the profile, assigning a goal as a primary goal of the user/the goal is primary goal.  KOCMOND (‘985) teaches based on profile, assigning a goal as a primary goal of the user/the goal is primary goal, see at least paragraph 0047 (based on the initial user profile…. generate a set of recommended goals; goal priority), paragraph 0033 (primary goals), paragraph 0071/TABLE A (primary goals) and paragraph 0065 (present the user with initial goal recommendations based on the user profile… each goal recommendation can contain one or several defaulted elements or details… goal priority…target need…. achieve goal need…investment details e.g. recommended … allocations).  Both Srinivas and KOCMOND are directed toward generating user profile and assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include based on profile, assigning a goal as a primary goal of the user/the goal is a primary goal.  One would have been motivated to do so for the benefit of allowing goals to be prioritized.

As per Claims 3, 13

Srinivas (‘404) discloses wherein generating the profile of the user comprises: presenting, by the electronic device, the user with first questions from among plurality of questions and obtaining first answers corresponding to the first questions, see at least paragraph 0011 (completion of profile questions), paragraph 0012 (processor; microcomputer; input-output devices; displays) and Fig 3 (generate question… receive answer) and paragraph 0043 (answer to the question is received)
As per Claims 5, 15

Srinivas (‘404) fails to explicitly disclose based on the profile of the user, assigning one or more goals, other than the primary goal, from among the plurality of goals, as one or more inactive goals of the user.  KOCMOND (‘985) teaches based on the profile of the user, assigning one or more goals, other than the primary goal, from among the plurality of goals, as one or more inactive goals (secondary goals/NA goals which are not applicable) of the user, see at least paragraph 0047 (based on the initial user profile…. generate a set of recommended goals; goal priority), paragraph 0044 (primary goals; secondary goals), paragraph 0071/TABLE A (secondary goals…. Or NA Goals which are not applicable based on user’s profile), paragraph 0059 (user modifies their profile……the system can continuously and dynamically…weighting goals in terms of priority or importance).  Both Srinivas and KOCMOND are directed toward generating user profile and assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include based on the profile of the user, assigning one or more goals, other than the primary goal, from among the plurality of goals, as one or more inactive goals of the user.  One would have been motivated to do so for the benefit of allowing goals to be prioritized based on importance.

As per Claims 6, 16

Srinivas (‘404) fails to explicitly disclose wherein: the one or more goals includes at least two inactive goals and a priority order of the at least two inactive goals is based on the profile of the user.  KOCMOND (‘985) teaches wherein: the one or more goals includes at least two inactive goals and a priority order of the at least two inactive goals is based on the profile of the user, see at least paragraph 0047 (based on the initial user profile…. generate a set of recommended goals; goal priority), paragraph 0044 (primary goals; secondary goals), paragraph 0071/TABLE A (secondary goals…. Or NA Goals which are not applicable based on user’s profile), paragraph 0059 (user modifies their profile……the system can continuously and dynamically…weighting goals in terms of priority or importance).  Both Srinivas and KOCMOND are directed toward generating user profile and assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include wherein: the one or more goals includes at least two goals and a priority order of the at least two goals is based on the profile of the user.  One would have been motivated to do so for the benefit of allowing goals to be prioritized based on importance.

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivas (US 2016/0335404 A1) in view of KOCMOND (US 2011/0112985 A1), as applied to claims 2 and 12 above, and further in view of BLOCK et al. (US 2015/0104759 A1).

As per Claims 4, 14

Srinivas (‘404) discloses determining at least one question from among the plurality of questions to be irrelevant and omitting the determined at least one question from the first questions, see at least paragraph 0027 (omitting questions that are not relevant), paragraph 0030 (if it is determined that the questions is not relevant…. next question is retrieved), but fails to explicitly disclose the determining is based on an answer provided by the user.  BLOCK (‘759) teaches determining question to be irrelevant and omitting determined question based on answer provided by a user (participant), see at least paragraph 0055 (questions are … omitted depending on participant’s answer to previous questions, such as presenting questions about pregnancy only if the participant has previously indicated that she is female).  Both Srinivas and BLOCK are directed toward omitting irrelevant questions.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include the determining is based on an answer provided by the user.  One would have been motivated to do so for the benefit of improving accuracy and effectiveness.

Claims 7-9, 11 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivas (US 2016/0335404 A1) in view of KOCMOND (US 2011/0112985 A1), as applied to claims 2 and 12 above, and further in view of LEE et al. (US 2008/0146349 A1).
 
As per Claims 7, 17

Srinivas (‘404) fails to explicitly disclose in response to the primary goal being completed, setting the inactive goal having a highest priority among the at least two inactive goals as a new primary goal.  LEE (‘349) teaches in response to primary goal (goal of the highest importance) being completed (achieved), setting inactive goal having a highest priority among the at least two inactive goals (next goal in the hierarchy) as a new primary goal, see at least paragraph 0011 (on receiving confirmation that the goal of highest importance has been achieved, the goal-setting module may provide the next goal in the hierarchy to the action determining module), paragraph 0009 (goal-setting module may further assess a plurality of goals, and ranks each one o the plurality of goals in a hierarchy of importance), paragraph 0127 (primary goal is completed).  Both Srinivas and LEE are directed toward assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include wherein: the one or more goals includes in response to the primary goal being completed, setting the inactive goal having a highest priority among the at least two inactive goals as a new primary goal.  One would have been motivated to do so for the benefit of allowing next goal in hierarchy of importance to be provided after primary goal is completed.

  
As per Claims 8, 18

Srinivas (‘404) discloses assigning a second set of action items, from among the plurality of action items, to the action item list of the user wherein the second set of action items is the set of action items, from among the plurality of sets of action items, that corresponds to the new goal; and causing the electronic device to display the second set of action items, see at least paragraph 0023 (goals… can be associated with tops or actions… for use in an action plan), paragraph 0025 (provide alternative…goals or actions; allow alternative goals, actions…to be provided), Fig 3 (present … action; add to action plan? [Wingdings font/0xE0] add), paragraph 0016 (each action plan can include… actions), paragraph 0024 (actions can include a set of equivalent activities), paragraph 0019 (allow a user to obtain specific action plan data of interest to the user), paragraph 0012 (processor; microcomputer; input-output devices; displays), but fails to explicitly disclose the goal is new primary goal. LEE (‘349) teaches performing actions and setting new primary goal, see at least paragraph paragraph 0127 (performing actions… another goal takes priority as the primary goal).  Both Srinivas and LEE are directed toward assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include the goal is new primary goal.  One would have been motivated to do so for the benefit of allowing next goal in hierarchy of importance to be assigned as primary goal when needed.

As per Claims 9, 19

Srinivas (‘404) discloses wherein generating the profile of the user comprises: presenting, by the electronic device, the user with first questions from among plurality of questions and obtaining first answers corresponding to the first questions, see at least paragraph 0011 (completion of profile questions), paragraph 0012 (processor; microcomputer; input-output devices; displays) and Fig 3 (generate question… receive answer) and paragraph 0043 (answer to the question is received), paragraph 0022 (each question can have two or more associated predetermined responses)

As per Claim 11

Srinivas (‘404) fails to explicitly disclose based on the profile of the user, assigning one or more goals, other than the primary goal, from among the plurality of goals, as one or more inactive goals of the user.  KOCMOND (‘985) teaches based on the profile of the user, assigning one or more goals, other than the primary goal, from among the plurality of goals, as one or more inactive goals (secondary goals…. Or NA Goals which are not applicable based on user’s profile) of the user, see at least paragraph 0047 (based on the initial user profile…. generate a set of recommended goals; goal priority), paragraph 0044 (primary goals; secondary goals), paragraph 0071/TABLE A (secondary goals…. Or NA Goals which are not applicable based on user’s profile), paragraph 0059 (user modifies their profile……the system can continuously and dynamically…weighting goals in terms of priority or importance).  Both Srinivas and KOCMOND are directed toward generating user profile and assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include based on the profile of the user, assigning one or more goals, other than the primary goal, from among the plurality of goals, as one or more inactive goals of the user.  One would have been motivated to do so for the benefit of allowing goals to be prioritized based on importance.

Srinivas (‘404) fails to explicitly disclose wherein: the one or more goals includes at least two inactive goals and a priority order of the at least two inactive goals is based on the profile of the user.  KOCMOND (‘985) teaches wherein: the one or more inactive goals includes at least two inactive goals and a priority order of the at least two goals is based on the profile of the user, see at least paragraph 0047 (based on the initial user profile…. generate a set of recommended goals; goal priority), paragraph 0044 (primary goals; secondary goals), paragraph 0071/TABLE A (secondary goals…. Or NA Goals which are not applicable based on user’s profile), paragraph 0059 (user modifies their profile……the system can continuously and dynamically…weighting goals in terms of priority or importance).  Both Srinivas and KOCMOND are directed toward generating user profile and assigning goals.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include wherein: the one or more goals includes at least two goals and a priority order of the at least two goals is based on the profile of the user.  One would have been motivated to do so for the benefit of allowing goals to be prioritized based on importance.


Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srinivas (US 2016/0335404 A1) in view of KOCMOND (US 2011/0112985 A1), as applied to claims 2 and 12 above, and further in view of LEE et al. (US 2008/0146349 A1) and BLOCK et al. (US 2015/0104759 A1).

As per Claims 10, 20

Srinivas (‘404) discloses determining at least one question from among the plurality of questions to be irrelevant and omitting the determined at least one question from the first questions, see at least paragraph 0027 (omitting questions that are not relevant), paragraph 0030 (if it is determined that the questions is not relevant…. next question is retrieved), but fails to explicitly disclose the determining is based on an answer provided by the user.  BLOCK (‘759) teaches determining question to be irrelevant and omitting determined question based on answer provided by a user (participant), see at least paragraph 0055 (questions are … omitted depending on participant’s answer to previous questions, such as presenting questions about pregnancy only if the participant has previously indicated that she is female).  Both Srinivas and BLOCK are directed toward omitting irrelevant questions.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art to modify Srinivas’ invention to include the determining is based on an answer provided by the user.  One would have been motivated to do so for the benefit of improving accuracy and effectiveness.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695